 In the Matter of THE GOODYEAR'AIRCRAFT CORP.andPATTERN MAKERSLEAGUEOF NORTH AMERICA(AFL)Case No. R-4307.-Decided November 4, 1942Jurisdiction:aircraft manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives; contract about to expire held no bar;election necessary.Unit Appropriate for Collective Bargaining:pattern makers, including modelmakers, permitted to determine whether they should constitute a separatebargaining unit or part of an existing industrial unit.Mr. John Robert Hill,for the Board.Mr. Walter E. DeBruin,of Akron, Ohio, for the Company.Mr. C. D. Madigan,of Cleveland, Ohio, andMr. M. C. Schenley,ofAkron, Ohio, for the Pattern Makers League.Mr. Jack N. TuckerandMr. Maurice Sugar,of Detroit, Mich., forthe U. A. W.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers League of NorthAmerica (AFL), herein called the Pattern Makers League, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Goodyear Aircraft Corporation, Akron,Ohio, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before E. G.Smith, Trial Examiner.Said hearing was held at Akron, Ohio, onSeptember 23 and 24, 1942. The Company, the Pattern MakersLeague, and International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, Local No. 856, affiliatedwith the C. I. 0., herein called the U. A. W., appeared, participatedand were afforded full opportunity to be heard, to examine and cross-examine. witnesses, and to. introduce evidence bearing on the issues.The Trial Examiner's rulings made-at the hearing are free from preju-45 N. L R. B, No. 58369493508-43-vol. 45-24 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDdicial error and are hereby affirmed.During the hearing, the U. A. W.made a motion that the petition of the Pattern Makers League be dis-missed because of the existence of an exclusive bargaining contract be-tween the Company and the U. A. W. Ruling on this motion was re-served, for the Board. In,view of the findings of fact set forth in Sec-tion III,infra,the motion. is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGoodyear Aircraft Corporation, a Delaware corporation, is a sub-sidiary of Goodyear Tire and Rubber Company.The Company is en-gaged at its Akron, Ohio, plant in the manufacture of both lighter thanair and heavier than air craft and also in the production of certain air-plane parts.During the year 1941 this plant used raw materials hav-ing a value in excess of $100,000, of which more than 60 percent wasshipped to the plant from points outside the State of Ohio. 'Duringthe same period the plant produced products having a value in excessof $250,000, of which more than 60 percent was sold and shipped topoints outside the State of Ohio.II.THE ORGANIZATIONS INVOLVEDPattern Makers League of North America is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership pattern makers employed by the Company.InternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 856, is a labor organi-zation affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 10 and 12, 1942, a 'representative of the Pattern MakersLeague contacted- officials of the Company and was advised that thePattern Makers League would not be recognized because of an existingcontract with the U. A:'W. covering the production aiad maintenanceemployees..-'The U. A. W. contends that its contract with the Company is a bar-to'this-proceeding.The contract provides that it shall rema>'n'in'op-eration until January 2, 1943, and for yearly periods thereafter, sub-'either party thirty (30)' days prior to the end of any yearly period. .TIM GOODYEARAIRCRAFT CORP. ^ --'371Since the fixed period of the contract will expire shortly, on January2, 1943, it does- not preclude the Board from making an investigationand determining -a bargaining representative of the pattern makersfor the purpose of negotiating a new contract for the period followingJanuary 2, 1943.A statement of a FieldExaminerof the Board, introduced in evi-dence, indicates that the Pattern Makers League representsa substan-tial numberof pattern makers employed by the Company.2IV. THE APPROPRIATEUNIT;THE DETERMINATION OF, REPRESENTATIVES,The Pattern Makers League requests a unit of all wood,metal, andplaster pattern makers employed by the Company.The U. A. W., con-tends that the existing industrial unit, including the pattern makers,is appropriate for bargaining purposes.The Companymaintains aneutral position.'The Company has four plants, named alphabetically from A throughD.At the time of the hearing, Plant D was not yet completed but wasscheduled for completion in October 1942.Certain employees, whomthe Company plans to assign to Plant D once it is completed, have beenworking in a section of a Building 3, leased from Goodyear Tire andRubber Company. Included among these employees since March 1942have been the bulk of the Company's pattern makers and model makers.On October 13, 1941, the.Company and the U. A. W. entered into aconsent election agreement providing for an election among all pro-duction, shipping, receiving, stores, and maintenance employees, ex-cluding employees in a clerical or supervision capacity and supervi-sional trainees.The financial secretary and business manager of theAkron Association of the Pattern Makers League testified that he didnot know of the election beforehand, and that the Pattern MakersLeague was not asked to participate therein.The U. A. W. won theelection with no other labor organization, participating, and on orabout October 25, 1941, was certified by the Regional Director.Atthe time of the election there were approximately 5 pattern makersemployed by the Company; some of these voted in the election.OnJanuary 2, 1942, the U. A. W. and the Company entered into theaforementioned exclusive bargaining contract. Subsequent to the con-' Matter ofLaPlant-Choate Manufacturing Co., Inc.andUnited FarmEquipment WorkersOrganizing Committee,Local116, affiliated with the C.I.0., 29 N. L.R. B. 40.2 The Field Examinerstated that the PatternMakers League submitted its membershiproster and dues ledgerwhich containedthe namesof 15 patternmakers employed by theCompany.The Pattern MakersLeague alsosubmittedone application card bearing an,apparently genuine original signaturewhich was the,name of a patternmaker employedby the Company.As of the time of the hearing,the Company employed 29 patternmakers and 23 model makers. TheU. A. W. reliesupon its contract to show its Interest. 372 = :.(IlEbISIONSOF NATIONALLABORi RELATIONS BOARDtract, and by June 16, 1942, the U. A.W. and the Company had agreedupon 213 classifications of employees and the rates for each classifica-tion.At the time of the establishment of the pattern makers'classifi-cations there were approximately 5 pattern makers employed in PlantA and 3 in Plant C. Some, if not all, of them took part in the negotia-tions leading to the fixing of pattern makers' rates.However, the rateswere established prior to March 1942 when the first pattern makerswere employed in Building 3. The record indicates further that the,patternmakers in Plants A and.C participated in the election ofU. A. W. stewards.It is not clear,however, that the pattern makersin Building 3 ever elected a steward.We are of the opinion that the facts presented in this case are com-parable to those inMatter of Bethlehem Steel Company(ShipbuildingDivision)andPattern Makers League of North,America,New YorkAssociation,3and call for a similar conclusion,i. e., that "the considera-tions are sufficiently balanced to make the desires of the pattern makersthemselves controlling in our determination of the type of unit throughwhich they shall bargain."At the time of the hearing the Company employed a total of 29 pat-tern makers and 23 model makers.The model making classificationwas established in September 1942 at a higher rate than pattern mak-ing;classifications in order to cover more highlyzskilled pattern-makers.Pattern makers reclassified as;model makers,=have continued to carryon the same work they performed as pattern makers, making bothpatterns and models.Although the petition of the Pattern MakersLeague does not mention model makers,it is clear from the record thatmodel makers are pattern makers,and we shall include them in theunit.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among all wood,metal, and plaster pattern makers,includingmodelmakers, who wereemployed by the Company'during the pay-roll period immediatelypreceding the date of our Direction of Election;subject-toThe limita-tions a'nd' additions set forth therein "to determine whether they desireto be represented by the Pattern Makers League orby the U. A. W.If a majority of the wood,metal, and plaster pattern makers,includ-ing model makers, select the Pattern Makers League as their repre-sentative,they will constitute a separate and distinct unit; if a major-ity of them choose the U.A. W., thenthey shall be considered a partof the present industrial unit.8 40 N. L.R. B 922 See alsoMatter of Bendia Pi oduets Diviston of Bendac AviationCorporationandPattern Makers Leaque of Troth Aueer,ca,SouthRendAssociation,affil-iated with the AF. of L , 39 N. L R B81. THE GOODYEAR AIRCRAFT CORP.DIRECTION OF ELECTION373By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section,9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that; ns part oftthe investigation to ascertain representa-tives for the purposes of collective bargaining with Goodyear AircraftCorporation, Akron, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later'than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among allwood, metal, and plaster pattern makers of the Company, includingmodel makers, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees who'did not work during such pay-roll period- because they were ill or onvacation or in the active military service or training of the UnitedStates, or-temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether they desire to berepresented by Pattern Makers League of North America (AFL) orby International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 856, affiliated withthe C. I. 0., for the purposes of collective bargaining, or by neither.CHAIRMAN MJLLIS took no part in the consideration of the aboveDecision and Direction of Election.i